Citation Nr: 1400379	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-35 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected hypertension.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for a lumbar spine condition (back condition).

3.  Entitlement to service connection for a lumbar spine condition (back condition).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1982 to September 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issue of service connection for hemorrhoids has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action, if needed.

The issue of service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diastolic pressure is predominantly 100 and he requires continuous medication to control his hypertension.

2.  The Veteran's diastolic pressure is not predominantly 110 or more and his systolic pressure is not predominantly 200 or more.

3.  The Veteran's claim for service connection for a back condition was previously denied in a February 2004 rating decision.  The Veteran was notified of the decision, but did not file new evidence or a notice of disagreement within one year.

4.  Evidence obtained since the time of the February 2004 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back condition.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating not to exceed 10 percent for service-connected hypertension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7101 (2013). 

2.  The February 2004 rating decision, which denied entitlement to service connection for a back condition, is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Hypertension

The Veteran is seeking an increased initial rating for his service-connected hypertension.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's condition is currently assigned a noncompensable rating under Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension).  

Under this diagnostic code hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  38 C.F.R. § 4.104.

Throughout the period on appeal the Veteran's blood pressure has generally ranged from 110/70 in November 2008 to 185/100 at his November 2012 VA examination.  Therefore the higher range of his blood pressure readings meet the criteria for a 10 percent rating under VA regulations.  38 C.F.R. § 4.104, DC 7101.  Additionally medical records reflect the Veteran continuously took medication, including HCTZ, to control his hypertension condition.  Therefore, affording the Veteran all benefit of the doubt, the Board finds a 10 percent rating for hypertension is warranted.  Id.

A higher 20 percent rating is not warranted until the diastolic pressure is predominantly 110 or more and systolic pressure is predominantly 200 or more.  The evidence does not establish the Veteran had blood pressure this high at any point during the period on appeal.  Accordingly a higher 20 percent rating is not warranted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's hypertension that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of high blood pressure controlled by medication.  These symptoms were specifically contemplated in the schedular ratings that were assigned.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture and consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However the claims file reflects the Veteran continues to work in an office environment.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability.

New and Material Evidence for Back Condition

The Veteran is also seeking service connection for a back condition.  The Veteran's initial claim for this condition was denied in a February 2004 rating decision.  The Veteran was notified of this decision but did not file new evidence or a notice of disagreement within one year, so the determination became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b),  20.302, 20.1103.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

At the time of the February 2004 rating decision the evidence of record included service treatment records, the Veteran's application for benefits, and the report from a May 2003 pre-discharge VA examination.  His claim was denied, in part, for failure to establish a current back disability.

In July 2008 the Veteran sought to reopen his previously denied claim.  Considerable additional evidence has been presented in conjunction with the claim to reopen.  Because the Board concludes that this new evidence is sufficient to reopen the Veteran's claims, only a limited amount of the new evidence will be discussed.

Most notably, the evidence includes the report from an August 2009 VA examination in which the examiner opined the Veteran currently had a back condition of lumbosacral strain.  This evidence was not previously submitted to the VA before the RO's February 2004 rating decision and is therefore "new."  The evidence raises a reasonable possibility to substantiate the reason the Veteran's claim was previously denied, failure to establish a current back condition, and is therefore "material."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  As such, new and material evidence has been presented and the Veteran's claim is reopened.

The Board finds the issue of entitlement to service connection for a back condition must be remanded for additional development, as well be discussed in the 'remand' portion.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for hypertension was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with two VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




ORDER

The claim for an initial rating not to exceed 10 percent for hypertension is granted.

The claim for service connection for a back condition is reopened.


REMAND

As discussed, the Board finds the Veteran's claim for service connection for a back condition must be remanded.

The Veteran's claims file includes a May 2012 letter from his private physician regarding the nexus between the Veteran's current back condition and his military service.  This private medical records was submitted directly to the RO but was not considered in the most recent supplemental statement of the case (SSOC) from May 2012.  VA regulations provide that if additional evidence is received by the agency of original jurisdiction after the statement of the case had been issued then a supplemental statement of the case will be issued addressing the additional evidence.  38 C.F.R. § 19.37(a).  As such, the Board finds additional new, non-cumulative, and relevant evidence was submitted to the RO before certification to the Board but was not addressed in a SSOC of the case.  Therefore remand is required.

Accordingly, the case is REMANDED for the following action:

Consider all evidence in the claims file, including the May 2012 letter from the Veteran's private physician, and readjudicate the appeal (with any new development the RO deems needed).  If the claims remain denied, provide the Veteran and any representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


